Title: From George Washington to William Pearce, 24 April 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 24th April 1796.
        
        I am sorry to find by your letter of the 17th instant, accompanying the reports of the preceeding week, that the drought continued; and that the prospect for good crops of small grain was so unpromising. I should hope, however, that they cannot be so much injured yet, as not to be recovered by seasonable weather. If the grain stands sufficiently thick on the ground, I shall not regard the backwardness of it, occasioned by the want of rain; running much into straw is no service to the grain. I had flattered myself (until your letter was received) that the fine rain which fell in these parts on Saturday the 16th instant, had extended to you. The alteration occasioned by it, both in grain & grass in the neighbourhood of this city, is very great indeed.
        I wish, as your prospect for grain is discouraging, that it may, in a degree, be made up in a good fishing season for Herrings; that for Shad, must, I presume, be almost, if not quite over.
        As I can see no permanent cause for the fall, in the price of flour, and believe it will rise again; I am not, at this time at least, disposed to take less for mine than has been mentioned in my former letters to you: but continue to advise me, always, of the Alexandria price of this article; that I may know better how to govern myself.
        I expected Mr Robert Lewis’s collection would have amounted to more than £169.17.6 and the promised draught for forty pounds, which you had not, at the time of writing, received. This, and other money, except for current expences, had better

be deposited in the Bank of Alexandria, as a place of security; & from whence it can be drawn when wanted.
        Since the receipt of your letter of the 10th, I have seen Mr Hughs, to whom Joseph Gallop & his brothers are tenants, on Spesusa Island. He speaks of them in favorable terms; as honest, industrious men, and good farmers. But it is somewhat extraordinary that the one who was with you, should entertain an idea of giving no more than 2000 bushels of Wheat as a rent for River farm, with all the Negros and Stock thereon; when, for 450 acres only, (about the half of Spesusa Island, for Mr Hughs says they have no more ground tho’ they are allowed the use of the Marsh for their Cattle to run upon) they pay him annually 1200 bushels of Wheat and 1500 bushels of Indian Corn: and before these men had it, the same part rented for 30/ pr Acre. This, reckoning two bushels of Indian Corn for one of wheat, makes 1950 bushels of the latter, or more than four bushels of it to the acre; without labourers, or stock of any kind furnished by him. It is true that the Land on the Island is good, and there is an advantage in the Marsh, as a range; but these are far short of compensating for the difference between Six pecks of wheat, which is all I ask as rent pr acre for mine, and 17⅓ pecks which (allowing 2 bushls of Corn for one of wheat) he gets for his. I fixed mine at a moderate rent because I wanted to induce good farmers to settle thereon—and would wish to see them thrive, which would enable them to do justice to, and improve the premises; which will be a primary object with me.
        What prospect have you for fruit this year? Has it sustained any injury yet from the frosts? Have you altered the fields No. 2 & 3 at Dogue run, agreably to the line of stakes set up while I was last at home. Is your Lucern seed sown? and how does that, the Chiccory, and Clover seed come up.
        I am glad to hear that Maria and Charles have got well again. I wish you health and am Your friend
        
          Go: Washington
        
      